t c memo united_states tax_court ferdinand a marla morabito et al petitioners v commissioner of internal revenue respondent docket nos filed date edward j shapiro for petitioners patricia a riegger for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioners' federal income taxes as follows cases of the following petitioners are consolidated herewith william j prechtl and roberta e prechtl docket no joseph j chiffone docket no douglas r gamble and joan a gamble docket no petitioners deficiency ferdinand a and marla morabito joseph j chiffone douglas r and joan a gamble william j and roberta e prechtl dollar_figure big_number big_number big_number this matter is before the court on respondent's motions for summary_judgment pursuant to rule in each case petitioners submitted in opposition a so-called petitioner's opposition motion which was filed simply as petitioner's opposition the cases were consolidated and each presents the same issue that is whether an amount_paid to an employee of ibm upon his severance therefrom conditioned upon his signing of a release relinquishing all existing claims against ibm is excludable from income under sec_104 petitioners are ferdinand a and marla morabito joseph j chiffone douglas r and joan a gamble and william j and roberta e prechtl petitioners lived in hicksville ny holbrook ny locust valley ny and holtsville ny respectively when their petitions in these cases were filed references to petitioners will be to the male petitioners prior to and during a portion of petitioners were employees of ibm in they each signed a document entitled unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure general release and covenant not to sue the release in exchange they received a lump sum from ibm consisting of weeks' salary for every year_of_service on their returns they each excluded the lump-sum payment from gross_income they each attached form_8275 disclosure statement to their returns asserting that the lump-sum amount was excluded because it was a payment reeived sic in exchange for the release and or settlement of tort-type rights as part of the former employer's ito ii program ibm instituted the ito ii program as a method of reducing its workforce employees who participated in the program resigned or retired from ibm receiving lump-sum cash payments and other_benefits in exchange for signing the release if an ito ii participant was subsequently rehired by ibm or any of its subsidiaries he was required to repay a prorated portion of the ito ii payment the release provides in pertinent part in exchange for the sums and benefits which you will receive pursuant to the terms of the modified and extended individual transition option program ito ii program individual petitioner agrees to release international business machines corporation hereinafter ibm from all claims demands actions or liabilities you may have against ibm which are related to your employment with ibm or the termination of that employment you also agree that this release covers but is not limited to claims arising in docket no involving petitioners douglas and joan gamble reeived was correctly shown as received from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise you acknowledge and agree that the benefits provided pursuant to the ito ii program constitute consideration for this release in that there are benefits to which you would not have been entitled had you not signed this release this release does not waive any claims you may have which arise after the date you sign this release none of the petitioners filed a claim of any type against ibm either prior to signing the release or at any other time sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs explains that the term damages received means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution petitioners' oppositions do not allege nor does the record otherwise show that any petitioner ever made any formal or informal claim against ibm it therefore appears that there were no settlements for ibm and petitioners to reach petitioners waived all claims before asserting them so this cannot be a damage settlement by definition 835_fsupp_744 s d n y affd 35_f3d_93 2d cir however even if we assume that the signed releases represent settlement agreements for the awards to be excludable under sec_104 petitioners must demonstrate that the underlying cause of action giving rise to the recovery is 'based upon tort or tort type rights' and that the damages were received 'on account of personal injuries or sickness ' 515_us_323 underlying cause of action the nature of the claim controls whether a damage amount is excludable from gross_income 98_tc_1 determining the nature of the claim is a factual matter sodoma v commissioner tcmemo_1996_275 if there is no express language in the agreement explaining why the settlement amount is being paid the most important factor is the intent of the payor stocks v commissioner supra the best indicator of the intent of the payor in this case is the language of the release the release freed ibm from all claims demands actions or liabilities you may have against ibm which are related to your employment with ibm or the termination of that employment the release covered adea claims employment discrimination claims and claims based on theories of contract or tort the release also provided that the benefits received for signing constitute consideration for this release in that there are benefits to which you would not have been entitled had you not signed this release this language indicates that ibm considered the payments to petitioners as compensation_for release of all potential claims including but not limited to tort claims this is supported by ibm's inclusion of each award in petitioners' w-2 forms there is nothing in the release to show that it was tailored to a specific incident or named individual the release is so broad it covers any potential existing claim it is not designed to compensate for a specific tort violation except incidentally damages received petitioners must also demonstrate that the damages were received 'on account of personal injuries or sickness ' commissioner v schleier supra pincite quoting sec_104 where a settlement agreement contains a number of claims does not allocate the portion excludable under sec_104 and there is no other evidence that a specific claim was meant to be singled out the court must consider the entire amount taxable taggi v united_states supra pincite sodoma v commissioner tcmemo_1996_275 cf stocks v commissioner supra pincite in this case there was no division of the award by the parties petitioners have presented no evidence that a portion of the award was intended to be excluded therefore the entire amount must be included in gross_income petitioners contend that they were singled out by ibm because they could have filed age job discrimination claims they contend that ibm purposely intimidated and harassed them in order to reduce its work force ultimately they were told to take the buy-out or risk losing their jobs they allege that they were then forced to sign the release before they were paid the ito ii program paid weeks per year_of_service versu sec_1 week per year under ibm's existing ito reduction in force program petitioners claim that the additional week represented payment for personal injury while petitioners may or may not have had actionable claims against ibm at issue here is the excludability of the ito ii payments when petitioners signed the releases they had not brought suits against ibm there is no evidence that they even talked to ibm about doing so regardless of whether any of them may have had a bona_fide grievance against ibm each accepted ibm's offer which ibm sweetened by adding an extra week's pay to the formula for computing the amount payable and although petitioners may have thought they were settling claims they presented no evidence that ibm shared that belief the ito ii payments more fully resemble severance_pay than settlements this conclusion is supported by the release itself which was not tailored specifically for petitioners but was used generally for the ito ii program see keel v commissioner tcmemo_1997_ webb v commissioner tcmemo_1996_50 it is also supported by the amounts paid which were based on years_of_service rather than specific injury petitioners also argue that ibm's actions caused personal injuries to petitioners after they signed the release this argument does not help petitioners since the release covered only existing claims against ibm petitioner agrees to release ibm from all claims you may have against ibm which are related to your employment with ibm emphasis added see id petitioners have failed to demonstrate that a material issue of fact remains for trial they have not shown that the amounts received under the ito ii program were paid in settlement of tort claims or that any portion was received 'on account of personal injuries or sickness ' commissioner v schleier supra pincite quoting sec_104 respondent's motions for summary_judgment will be granted and decisions will be entered for respondent
